2019 IL App (1st) 163267

                                                                            FIRST DIVISION
                                                                            May 28, 2019

                                          No. 1-16-3267


                                        IN THE
                              APPELLATE COURT OF ILLINOIS
                                    FIRST DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                        )          Appeal from the
                                                             )          Circuit Court of
        Plaintiff-Appellee,                                  )          Cook County
                                                             )
        v.                                                   )          No. 14 CR 11116
                                                             )
 FRANSHAWN WHITTENBURG,                                      )          The Honorable
                                                             )          Marguerite Anne Quinn,
        Defendant-Appellant.                                 )          Judge Presiding.


       JUSTICE PIERCE delivered the judgment of the court, with opinion.
       Presiding Justice Mikva and Justice Walker concurred in the judgment and opinion.

                                            OPINION

¶1     Defendant Franshawn Whittenburg, pursuant to a negotiated guilty plea, was convicted of

criminal damage to property and theft and sentenced to concurrent prison terms of six years with

fines and fees imposed. Defendant subsequently filed a petition for relief from judgment,

asserting that his conviction was void. 735 ILCS 5/2-1401 (West 2016). The circuit court denied

defendant’s petition, and he filed a notice of appeal on October 27, 2016. In this court, defendant

abandons any argument as to whether his conviction is void. Instead, his sole argument—raised

for the first time on appeal—is that certain of his fees are actually fines for which he should

receive credit for his presentencing custody.
No. 1-16-3267


¶2                                           I. ANALYSIS

¶3        Illinois Supreme Court Rule 472(a) (eff. May 17, 2019), provides that the circuit court

retains jurisdiction to correct—at any time following judgment—errors in the imposition or

calculation of fees, fines, assessments, or costs; the application of per diem credit against fines;

the calculation of presentence custody credit; and clerical errors in the circuit court’s written

sentencing order or written record resulting in a discrepancy between the record and the

judgment. Rule 472(e) provides

                 “In all criminal cases pending on appeal as of March 1, 2019, or appeals filed

                 thereafter in which a party has attempted to raise sentencing errors covered by this

                 rule for the first time on appeal, the reviewing court shall remand to the circuit

                 court to allow the party to file a motion pursuant to this rule.” Id.

¶4        Here, defendant raises his alleged sentencing errors for the first time on appeal, and he

does not advance any argument directed at the circuit court’s judgment from which he appeals.

The relief he seeks is squarely covered by Rule 472(a). By rule, defendant must first file a

motion in the circuit court requesting the correction of any sentencing errors specified in Rule

472(a).

¶5                                        II. CONCLUSION

¶6        Pursuant to Rule 472(e), we dismiss defendant’s appeal, and remand to the circuit court

of Cook County to allow defendant to file a motion pursuant to Rule 472 challenging the fees

and fines imposed as a part of his sentence.

¶7        Appeal dismissed; remanded.




                                                    2